.          .




    /--.


                   OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS   .
                                        AUSTIN




               ,
    lianopable A.B.   XLokerson, Page 2



          *u0ol100ted,    8uOhJmrtOf      ruahdel.h@mntre8a
          48 18 auffloiQnt to oompleta tlaamu&am      OQpaae-
          tion r0r the pear in rhhh     delipqusnt fee8 are
        'wed,      aad alao retain one-fowth of the exoeoa
          fesr besrqlng  to hsm, 4lxl the Pa4s.xl0P OS the do-
          u.nquont roer r0r tbe fiacrrl   year qpl   be &d    aa
          hexwIn provldad for Jlrcuroolleoted,

               Artiole 3892, nwnOll"8 Awkot4btOd aivll'sairtute8, (u
    emtladed by tam ?oFty-flr8t Le$laleture  1930, Ire     wiled
    a488iaa, pQge yo, Qhapter~20, aelmtul     4,
                                              Pnda 48 foll0u8:
!             "Aay OfPloer matloaed  in thf.8 Qh4 tp&
         doe6 a0t OOlleot~psiaPr       uIouzI1)of lL
         tar my fi8or'l ~O&P and vho zrsporta  d815.aquent
         fOer ior th8t ~rear,.thll be entitled to mtrin,
         w&ma oolleeted, auah~#bwt of 8uoh de&%aquuatfee8




         olYiio0~ 4lWr    oaa *    from the d4te b, '0e4888 to
         hold the offloe to v@%ob my do-t        fee $8 due,
         4nd in the evaat thenoftLeer m4raQq ?&a fee8 tlaet
         42x4dellaqueat bea *t  00lleoteB t&e aate wIthI
         tvlsvekonthr uifsrhr, ~8        toholdttw  aiftie,
         the aiaount of fee8 oollaoted ahall be &mid lato
         the t$aunty tiPe4auPy.~ rrovlu,   &0wver, that aoth-
         Ing in thir Act preohd~r    the paymat of 6x,x-oftloio
         fQS8 ia 4ooordula4 vlth Yltlo 61 at th4 lCbvl84d
         Oivil IlktiM    of YOrr8, l;92!3 88 put Of tIm lwxl-
         mm 0~autlon.            VidQd, Ib4t my 8bua&Q rdrr
         InthlrAPti4l6layt   % *hOt~lnot~yto
         fee8 her0tofow   earned.'
              miole     3891, Vermm'a     AnaotatOd Olril Rtetutee, nedr
    48 foll~vr, in part:
               11
                .. ..
.       .




            HanorrblO A.B. HlOkev8on, Page 3



                    by  tbi8   &it, 4&d far the&~ RWViMR        Md ?QP thy UP-
                    *iOeR    Of thOi.3'dOpUti88 U&d ~88iRtUktR aad 8UthOl'kud
                    expenaea,    togeth@r    wltb &ll del%nqueat fee8 oolloot-
                    MI md not wed a8 protided $31 Atrttole 3892, OP u0ed
                    t0 gSy tiU’i@#        Of depubielr U&d U#%#tUt#   VhWi Wl’-
                    Pent fee8 me %n8u??lo%eat, 8h8l.l be p&d                               intO th8
                    &lUdiy !tPWmrj in w   OOlltltYVhUQ  tit.80                             QX0888~8
                    11oorue.

                         "All hea due 8nd not 0ollaoted, u 8h0m In
                    the import mqulmdbyArt%olO    3897, &a&lb.    oolhat-
                    Od by ths 8ffiOQ~ t0 VhOU 8ffiIItI
                                                     #t3 f-8 4OOPUd
                    ud lh31 k dimeed      Of w uld 0ffiUP   in ~000~~
                    dUk00       tith    the   pFOYi#ianr     Oi   tht8     Aot.,.*

                                                                   by the lorty-Hrat                 ~aduPo,
            boome        efieotive       &nuary     1, Zpjl.

                               XII OUP gpinioa S6, 6.1448, we held thMj#
    -
                               "%be Offhim        VhORO    km     Of     Q?f&Oe      h48    tewt-,
                    ed    18   not WlthOF~Sed
                                           t0 08&b6t                 dOwat       f~8.4?#1-
                                                              ..sot
                                                             :dawat @Ft. Ma, n5W?*Wp
                                                                          ihr .-,,*?       in ,_,,.“;y
                    t$'m&          h$    ~OORROP,           the SOt&P&?t% OffkMP, ppo*id-
                                                   ?ti#    4ra oolleeted  utl;bin omrclyew
                    4fter the           oifiaer &8  g0ae out of OffiOS #ad
                    8u0h Fetlrtng OffiOOr.8h8Ll be eatttlti tO mtala,
                    vhen oolleoted 8uOh $&Hi of RUOh dellaqueat fee8 IL8
                    18 l uffla leaiu, t
                                      0Oapleta the -       00mpuu&tiOa
                    luthorired.’




                      we have 0mOfull    0oa*1derml the nae of EOke
            VR. rbuonton, 46 8.W. 2nd 1 013, mentloaeain ymr fnqu%
            cult WI@ brOught br agpelloe, a f'omer tax oelhcter of
            cry Qountp &gain& I.D. Hake, ME auooO88or, who duly qurliflbd
            a8 RUO~ in 1924, *grin in 1926, and agrIn In 1928, and tb awe-
            tie8 Upbn eroh Of gOkO'8 OfffOiol bOlld8 ?OF hl8 86W#Pti tiWW
            of off5oe. Yhe ImrpoSS  Of the   auit VB8 to mmaver fee8 of
P
C



        Honorable A.E. HLekcwaon, Page 4



                                  vh&le hi VtbR In offioe,
        o??los eamed by Einonton 2..                          but   ael2eot-
        ed w Hcke b8 hia 8~ooe88or.

                   ?Or thQ ~i488     O? t&&R O#.B%tXl VO aD#W  oht   yI3U
        hAVll l'O?OlWBOetOthO   ?~#r~bJib?.~~,b9tnat60UOOO-
        ed by him cb.xrbqh.i.athre8 tsrmu  of off~es, prfor to $8nu4Py
        1, 1931. There ie nothlnij 3.n your latter or in the almve men-
        tioned caw which bdiortO8     that &.   Hake held aald offioe
        8inCC   that   tlIW.

                   Artiole 3892, a8 enaeted ial 1907, 4Bd AI'tiOl~ 3900
        vere Ill rowbe u&d effoot dtar*    the tlaa I&. &ke vu 33%   off3.8Q
    ,   and he would be eatitkd    ?POmkin,    Vh8B oalbMxnd    a   d&la-
        QUeBt ?WJ# 84PiWd bJr hir, ;:&JhOU@   SUCh i-8   h4VO ~82l OOlhVOt-
        ed or may be o&W&ad &%a~ bhe effeotive date af A~%lole
        3892, am amended, and theTmpe81 of Artlole 3900, &wsVer, if
        BP. Bake haa be                    e the effeotive d8te O? &tl&8
                                           r#t '~~~R~&uzwJ,   Vith XWtfQrenb
                                             ooU8oted    8lnCe Usd Qate,




                                                        Ardell tpiuiuu
                                                              A88i8tWt


        AU:AW